Exhibit 10.10

CONSENT TO

ASSIGNMENT AND ASSUMPTION OF LEASE

Normandy Nickerson Road, LLC, a Delaware limited liability company, with an
office at 53 Maple Avenue, Morristown, New Jersey 07960 (“Lessor”), hereby
consents to the Assignment and Assumption of Lease dated February 22, 2012, a
fully executed copy of which is attached hereto (the “Assignment”) by Bitstream,
Inc., a Delaware corporation, having an address at 500 Nickerson Road,
Marlborough, Massachusetts (“Assignor”) to Marlborough Software Development
Holdings Inc., a Delaware corporation having an address at 500 Nickerson Road,
Marlborough, Massachusetts (“Assignee”) pursuant to which Assignor has assigned
to Assignee all of its right, title and interest in and to that certain Office
Lease Agreement between the Assignor and the Lessor dated as of June 22, 2009,
as affected by a certain Commencement Date Agreement between the Assignor and
the Lessor dated as of September 2, 2009 (which lease as the same may have been
and may hereafter be amended, is hereinafter called the “Lease”) under which
Assignor leases from Lessor 27,378 rentable square feet on the Second Floor (the
“Premises”) in the building located at 500 Nickerson Road, Marlborough,
Massachusetts (the “Building”), such consent being subject to, and upon, the
following terms and conditions, to each of which Assignor and Assignee consent
and agree to be bound:

1. Without limiting the generality of the foregoing, Lessor hereby (a) consents
to the assignment by Assignor to Assignee of all of Assignor’s right, title and
interest in the Lease pursuant to the Assignment, and (b) releases Assignor from
any and all liabilities and obligations under the Lease effective on the
Effective Date (as defined in the Assignment and hereinafter the “Effective
Date”). Effective on the Effective Date, the Assignee hereby accepts the
assignment of the Lease by Assignor pursuant to the Assignment, and Assignee
hereby assumes the performance of all of the obligations of the Assignor as
tenant under the Lease, whether arising before or after the Effective Date.
Assignee, shall not do or permit anything to be done in connection with the
Assignment or the Assignee’s occupancy of the Premises which will violate the
Lease.

2. Assignee will not, without the prior written consent of Lessor in each
instance, further assign the Lease or sublet the Premises or any part thereof,
in each case except in accordance with the express terms of the Lease. This
Consent to Assignment and Assumption of Lease (“Consent”) shall not be construed
as consent by Lessor to, or as permitting, any other or further licensing,
subletting or assignment by Assignee.

3. Assignor and Assignee represent that the Assignment referred to in the first
paragraph of this Consent constitutes the entire agreement between Assignor and
Assignee relating to the transactions consented to herein. Except as expressly
provided herein, nothing contained herein shall be construed as a consent to, or
approval or ratification by Lessor to any of the particular provisions of the
Assignment or as a representation or warranty by Lessor.

4. Assignor represents that the Lease is in full force and effect and that the
obligations of Lessor as of this date have been fully performed and complied
with.



--------------------------------------------------------------------------------

5. Assignee agrees that all of its insurance policies shall expressly waive any
rights of subrogation by the insurance companies against Lessor and its managing
agent, it being understood and agreed that Assignee expressly waives any such
right of subrogation for any reason or occurrence whatsoever.

6. Except as expressly provided in Section 1 hereof, nothing herein contained is
intended to waive or shall be construed to waive any breach of the Lease or any
right of the Lessor against any person, firm, association, corporation or entity
liable or responsible for the performance of the Lease or to enlarge or increase
Lessor’s obligations thereunder, and all provisions, consents, agreements, terms
and conditions of the Lease are hereby declared to be in full force and effect.

7. Assignee agrees that it shall pay any brokerage commission’s payable in
connection with the Assignment, and Lessor shall have no responsibility with
respect thereto. Assignee agrees to indemnify and hold harmless Lessor from and
against any claims for any such brokerage commissions and all costs, expenses
and liabilities in connection therewith, including, without limitation,
attorneys’ fees and expenses. Simultaneously with the execution and delivery of
this Consent to Assignor and Assignee by Lessor, Assignee has reimbursed Lessor
for Lessor’s reasonable legal fees and costs and expenses which are agreed to be
$1,500.00.

8. Notwithstanding anything to the contrary contained in the Lease, Assignor
and/or Assignee shall, at or prior to the Effective Date, either (a) substitute
a new letter of credit security deposit in the amount of $260,000.00 (the
“Substitute Letter of Credit”) for the $135,680.00 Letter of Credit (as defined
in the Lease and hereinafter the “Letter of Credit”) presently held by Lessor
under the Lease or (b) deliver to the Lessor an amendment to the Letter of
Credit which increases the amount thereof to $260,000.00 (the “Letter of Credit
Amendment”). In the event that the Assignor and/or the Assignee elects to
provide a Substitute Letter of Credit (as opposed to the Letter of Credit
Amendment) then upon receipt of such Substitute Letter of Credit security
deposit, Lessor shall promptly return the Letter of Credit to the Assignor and
the Substitute Letter of Credit security deposit shall thereafter be treated in
accordance with all of the terms and conditions formerly accorded to the Letter
of Credit under the Lease.

9. If any provisions of this Consent shall be at variance with the provisions of
the Lease or Assignment, the provisions of this Consent shall prevail. This
Consent shall not be changed orally but only by an agreement in writing signed
by the party against whom the enforcement of such change is sought.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as of the 5th day of March, 2012.

 

ASSIGNOR: Bitstream, Inc. By:   /s/ James P. Dore   Name:   James P. Dore  
Title:   VP and Chief Executive Officer ASSIGNEE:
Marlborough Software Development Holdings Inc. By:   /s/ James P. Dore   Name:  
James P. Dore   Title:   EVP and Chief Executive Officer

 

LESSOR: Normandy Nickerson Road, LLC By:   /s/ Raymond P. Trevisan  

Raymond P. Trevisan

Vice President

 

3